DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 1-4, 6-10, 13, and 21 are cancelled. A complete action on the merits of pending claims 5, 11, 12, 14-20, and 22-28 appears herein.

Response to Arguments
Applicant's arguments filed 02/09/2022 have been fully considered but they are not persuasive.
Applicant argues that neither Kassab nor Salahieh disclosed or suggested a spool shaped support member.
Examiner respectfully disagrees. Kassab teaches a spool-shaped support member, at least in that the structure comprising the parts labelled “distal member”, “post”, and “proximal member” in attached “Annotated_Kassab_Fig_6” below comprises a central cylindrical portion, (“post”) and two radially extending circular portions (“distal member” and “proximal member”) at the proximal and distal ends of the central cylindrical portion. 





Annotated_Kassab_Fig_6

    PNG
    media_image1.png
    534
    590
    media_image1.png
    Greyscale

Applicant further argues that neither Kassab nor Salahieh disclosed or suggested a proximal and distal edge portions of a flex circuit being supported on proximal and distal circumferential surfaces of proximal and distal members, respectively.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Furthermore, examiner respectfully disagrees with Applicant, and contends that the combination of Kassab of Salahieh, as discussed further in the rejection to claim 28 below, would comprise a proximal and distal edge portions of a flex circuit being supported on proximal and distal circumferential surfaces of proximal and distal members, respectively. 
Kassab teaches a balloon supported by at least the interior surfaces of the parts labelled “proximal member” and “distal member” in “Annotated Kassab Fig 6” above, as discussed in 
The combination of Kassab/Salahieh, as applied to and further discussed in the rejection to claim 28 below, comprises the flexible circuit (89) disposed on the membrane (34) of Salahieh in place of the balloon (30) of Kassab. As such, both the flexible circuit (89) and membrane (34) of Salahieh would be supported at least at the distal/proximal edge portions of the flexible circuit (89), and the distal/proximal ends of membrane (34) by the respective interior proximal/distal circumferential surfaces of the “distal member” and “proximal member” of Kassab.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5, 11, 12, 15-20, and 22-28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.
Claim 14 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. 
Regarding claim 14, the claim depends on cancelled claim 13. For the purpose of examination, claim 14 is interpreted as depending on independent claim 28.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 12, 19, 20, and 25-28 are rejected under 35 U.S.C. 103 as being unpatentable over Kassab (US 2014/0200428 A1) in view of SALAHIEH et al. (hereinafter “Salahieh”) (US 2012/0071870 A1).
Regarding claim 28, Kassab teaches
An electrophysiology catheter, (Fig. 6) comprising: 
an elongated catheter shaft; (Fig. 6, Char. 39: catheter)
a distal assembly defining a longitudinal axis, (Fig. 6: Char. 30, 19, and the parts labelled “distal member”, “post”, and “proximal member” in attached “Annotated_Kassab_Fig_6” below) having: 
a spool-shaped support member (Attached “Annotated_Kassab_Fig_6” below: The parts labelled “proximal member,” “post,” and “distal member” form a spool shaped support member at least in that there is a central cylindrical portion with radially extending circular portions at the proximal and distal ends of the central portion.) having a distal member (Attached “Annotated_Kassab_Fig_6” below: the part labelled “distal member”) with a distal circumferential surface with a radius RD, (the interior surface of the part labelled “distal member,” contacting balloon (30), at least in that said interior surface is distal the part labelled “post” in attached “Annotated_Kassab_Fig_6” below, and extends circumferentially around the part labelled “post” with a radius) a proximal member (Attached “Annotated_Kassab_Fig_6” below: the part labelled “proximal member”) with a proximal circumferential surface with a radius RP, (the interior surface of the part labelled “proximal member,” contacting balloon (30), at least in that said interior surface is proximal the part labelled “post” in attached “Annotated_Kassab_Fig_6” below, and extends circumferentially around the part labelled “post” with a radius) and a post extending between the distal member and the proximal member, (Attached “Annotated_Kassab_Fig_6” below: the radius of the part labelled “post”) the post with a radius R that is less than each of the radius RD and the radius RP and extending centrally and longitudinally through the cylindrical form, (Attached “Annotated_Kassab_Fig_6” below: The radius of the part labelled “post” is less than each of the radius of the distal circumferential surface of the part labelled “distal member” and the radius of the proximal circumferential surface of the part labelled “proximal member.”) and 


Annotated_Kassab_Fig_6

    PNG
    media_image1.png
    534
    590
    media_image1.png
    Greyscale

wherein the post includes a sidewall (The walls of the part labelled “post” in “Annotated_Kassab_Fig_6” above) defining a fluid channel within the post, (the central lumen within the part labelled “post” in “Annotated_Kassab_Fig_6” above) and the sidewall has one or more irrigation apertures in communication with the fluid channel. Fig. 6, Char. 35: infusion port; Page 11, Par. [0110]: fluid is injected through the infusion port.)
Kassab does not explicitly teach the use of a flex circuit having a generally rectangular portion configured in a generally cylindrical form that extends along the longitudinal axis, the flex circuit including a distal edge portion and a proximal edge portion; that the post extends centrally and longitudinally through the cylindrical form; the flex circuit generally surrounds the post circumferentially with the distal edge portion of the flex circuit being supported on the distal circumferential surface of the distal member of the post and the proximal edge portion being supported on the 
Salahieh, in a similar field of endeavor, teaches a flex circuit (Fig. 18P-R, Char. 89: flex circuit) having a generally rectangular portion configured in a generally cylindrical form that extends along the longitudinal axis, (Fig. 18P-R: Branches (87) have a generally rectangular shape individually, that when taken together with the other branches (87) form a generally cylindrical shape around and extending along a longitudinal axis of expandable membrane (34)) the flex circuit including a distal edge portion (Fig. 18P-R: the distal most portions of branches (87) of flex circuit (89)) and a proximal edge portion; (Fig. 18P-R: the proximal most portions of branches (87) of flex circuit (89)) that the post extends centrally and longitudinally through the cylindrical form; (Fig. 18P-R, Char. 134: inner shaft) wherein the flex circuit generally surrounds the post circumferentially (Fig. 18P-R: flex circuit (89) generally surrounds inner shaft (134) circumferentially)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Kassab to incorporate the teachings of Salahieh, and include a flex circuit having a generally rectangular portion configured in a generally cylindrical form that extends along the longitudinal axis, the flex circuit including a distal edge portion and a proximal edge portion; that the post extends centrally and longitudinally through the cylindrical form; wherein the flex circuit generally surrounds the post circumferentially. Doing so would allow for the 
In the combination of Kassab/Salahieh, as discussed above, the interior distal circumferential surface of the distal member of the spool shaped support member would support the distal edge portion of the flex circuit (89) and the distal portion of membrane (34), and the interior proximal circumferential surface of the proximal member of the spool shaped support member would support the proximal edge portion of the flex circuit (89) and the distal portion of membrane (34), similar to how the distal and proximal members support the distal and proximal portions of angioplasty balloon (30) as shown in Kassab. (Fig. 6) The space within membrane (34) of Salahieh would be considered an irrigation chamber, and infusion port (35) of Kassab would be in communication with irrigation chamber.
Regarding claim 12, the combination of Kassab/Salahieh, as applied to claim 28 above, teaches a gap space between the flex circuit and the post provides one or more irrigation chambers in the distal assembly. (The space within membrane (34) of Salahieh is an irrigation chamber between the flex circuit (89) of Salahieh and the post of Kassab – it is implicit that this feature be present in the Kassab/Salahieh combination based on the rejection to claim 21 above.)
Regarding claim 19, the combination of Kassab/Salahieh, as applied to claim 28 above, teaches a cap distal of the support member. (Kassab: Fig. 6, Char. 19: distal end)
Regarding claim 20, the combination of Kassab/Salahieh, as applied to claim 28 above, teaches a tip electrode distal of the support member. (Kassab: Fig. 6, Char. 25-28: electrodes)
Regarding claims 25 and 27, the combination of Kassab/Salahieh, as applied to claim 28 above, teaches the flex circuit includes a trace, wherein the trace includes an electrode. (Salahieh: Fig. 18P-R; Pages 6-7, Par. [0123]: Electrodes (6) contact a conductive trace (16) of flex circuit (89) – it is implicit that this feature be present in the Kassab/Salahieh combination based on the rejection to claim 21 above.)
Regarding claims 26, the combination of Kassab/Salahieh, as applied to claim 25 above, does not explicitly teach the trace includes a thermocouple.
		Salahieh further teaches connecting a thermocouple to a trace of a flex circuit. (Page 10, Par. [0142]: a temperature sensor (90) including a thermocouple can be bonded to a conductive trace (16) and mounted directly on a flex circuit (89))
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combination of Kassab/Salahieh, as applied to claim 25 above, to further incorporate the teachings of Salahieh, and configure the trace to include a thermocouple. Doing so would allow for temperature feedback to be used to modulate and maintain operating parameters within a specified temperature range, as discussed in Salahieh. (Page 10, Par. [0142])
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Kassab (US 2014/0200428 A1) in view of Salahieh (US 2012/0071870 A1), as applied to claim 28 above, and further in view of Stone et al. (hereinafter “Stone”) (US 2008/0188912 A1).
Regarding claim 5, the combination of Kassab/Salahieh, as applied to claim 28 above, teaches the flex circuit includes a substrate (Salahieh: Abstract: the flexible circuit comprises at least one base substrate layer – it is implicit that this feature be present in the Kassab/Salahieh combination based on the rejection to claim 28 above.)
The combination of Kassab/Salahieh does not explicitly teach the substrate has one or more irrigation apertures.
Stone, in a similar field of endeavor, teaches forming holes in electrodes, a flexible circuit and/or a balloon to eliminate the sticking of electrodes to tissue by perfusing a fluid on or near the electrodes. (Page 6, Par. [0069])
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combination of Kassab/Salahieh, as applied to claim 28 above, to include the teachings of Stone, and configure the membrane (34) and the substrate of the flex circuit (89) of Salahieh to include holes configured to perfuse a fluid on or near the electrodes (6). Doing so would minimize the sticking of electrodes to tissue, and regulating the impedance of the load, as discussed in Stone. (Page 6, Par. [0069]).
Claims 11, 14 and 22-24 are rejected under 35 U.S.C. 103 as being unpatentable over Kassab (US 2014/0200428 A1) in view of Salahieh (US 2012/0071870 A1), as applied to claim 28 above, and further in view of LALONDE et al. (hereinafter “Lalonde”) (US 2013/0197499 A1).
Regarding claims 11 and 14, the combination of Kassab/Salahieh, as applied to claim 28 above, does not explicitly teach the distal assembly includes an additional irrigation chamber 
Lalonde, in a similar field of endeavor, teaches a treatment device (Fig. 1A, Char. 12: device) comprising a post (Fig. 1A, Char. 38: shaft) housed within an irrigation chamber (Fig. 1A: Cooling chamber (40), within balloon (30)) and a raised band extending circumferentially around the post (Fig. 1A, Char. 46: fluid dispersion element) such that the raised band divides the irrigation chamber into a distal chamber and a proximal chamber. (Fig. 1A; Pages 2-3, Par. [0030]: Fluid dispersion element (46) divides the cooling chamber (40) into a distal first portion (48) and a proximal second portion (50))
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combination of Kassab/Salahieh, as applied to claim 28 above, to incorporate the teachings of Lalonde, and include a fluid dispersion element within membrane (34) of Salahieh, such that the fluid dispersion element extends circumferentially around the post such that the fluid dispersion element divides the irrigation chamber into a distal chamber and a proximal chamber. Doing so would allow for the flow of fluid used to inflate membrane (34) to be directed and controlled, as discussed in Lalonde. (Pages 2-3, Par. [0030])
In this combination, the distal chamber or proximal chamber would be considered an additional irrigation chamber between the flex circuit and the post.
Regarding claims 22-24, the combination of Kassab/Salahieh, as applied to claim 28 above, does not explicitly teach the post includes a raised band, the raised band extending circumferentially around the post in a radial direction, wherein the raised band includes an irrigation aperture.
Lalonde, in a similar field of endeavor, teaches a treatment device (Fig. 1A, Char. 12: device) comprising a post (Fig. 1A, Char. 38: shaft) housed within an irrigation chamber (Fig. 1A: Cooling chamber (40), within balloon (30)) and a raised band extending circumferentially around the post in a radial direction, (Fig. 1A, Char. 46: fluid dispersion element) wherein the raised band includes an irrigation aperture. (Fig. 1A, Char. 54: apertures)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combination of Kassab/Salahieh, as applied to claim 28 above, to incorporate the teachings of Lalonde, and include a fluid dispersion element within membrane (34) of Salahieh, such that the fluid dispersion element extends circumferentially around the post in a radial direction, wherein the fluid dispersion element includes an irrigation aperture. Doing so would allow for the flow of fluid used to inflate membrane (34) to be directed and controlled, as discussed in Lalonde. (Pages 2-3, Par. [0030])
In this combination, the fluid dispersion element would naturally be disposed between the distal member and the proximal member of the support member, as the fluid dispersion element is disposed around the post and within membrane (34) of Salahieh.
Claims 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Kassab (US 2014/0200428 A1) in view of Salahieh (US 2012/0071870 A1), as applied to claim 28 above, and further in view of Avitall (US 5,687,723).
Regarding claims 15-17, the combination of Kassab/Salahieh, as applied to claim 28 above, teaches a fluid channel disposed within and extending the length of the elongated catheter shaft and post (Kassab: The lumen within catheter (39) and the lumen within the part labelled “post” in attached “Annotated_Kassab_Fig_6” below) to supply irrigation fluid to the distal assembly. (Kassab: Page 11, Par. [0110]: infusion ports (35) can be configured for infusion of fluid; the fluid channel would have to extend from infusion ports (35) through elongated shaft (39) to a fluid source)
Annotated_Kassab_Fig_6

    PNG
    media_image1.png
    534
    590
    media_image1.png
    Greyscale


The combination of Kassab/Salahieh, as applied to claim 28 above, does not explicitly teach the support member includes a flow director in the fluid channel, the 
Avitall, in a similar field of endeavor, teaches a flow director (Fig. 20, Char. 302 and 304) comprising a tubing (Fig. 20, Char. 302: inner tubing) within a lumen, (Fig. 20: the lumen of member (304)) and configured to move longitudinally relative to the lumen in order to control the flow of irrigation fluid by aligning or misaligning irrigation apertures (Fig. 20, Char. 310: pores) in the tubing and lumen. (Col. 12, Lines 28-35)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combination of Kassab/Salahieh, as applied to claim 28 above, to incorporate the teachings of Avitall, and include the inner tubing (302) of Avitall within the lumen of the part labelled “post” in attached “Annotated_Kassab_Fig_6” above, such that the flow of irrigation fluid can be controlled by moving the inner tubing (302) longitudinally within the lumen of the part labelled “post” in attached “Annotated_Kassab_Fig_6” above, to align or misalign the pores of the inner tubing (302) of Avitall with the infusion ports (35) of Kassab. Doing so would allow for a user to control the supply of irrigation fluid to the distal assembly.
In this combination, the inner tubing (302) of Avitall would naturally extend from the distal assembly, where infusion ports (35) of Kassab are located, through elongated shaft (39) to a fluid source.
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Kassab (US 2014/0200428 A1) in view of Salahieh (US 2012/0071870 A1), in view of Avitall (US 5,687,723), as applied to claim 16 above, and further in view of Govari (US 2015/0272665 A1)
Regarding claim 18, the combination of Kassab/Salahieh/Avitall, as applied to claim 16 above, teaches infusion ports located both within an inflatable structure, and at a distal end outside of the inflatable structure. (Kassab: Fig. 6: infusion ports (35) are located within angioplasty balloon (30), which would be membrane (34) in the Kassab/Salahieh/Avitall combination based on the rejection to claim 21 above, and at distal end (19) outside of angioplasty balloon (30))
The combination of Kassab/Salahieh/Avitall, as applied to claim 16 above, does not explicitly teach a second flow director having rotational movement in the lumen of the tubing of the flow director.
Govari, in a similar field of endeavor, teaches an irrigated medical device comprising an inlet tube, (Fig. 3A-C, Char. 72: inlet tube) at least a first and second outlet tube, (Fig. 3A-C, Char. 64A-B) and a flow director (Fig. 3A-C, Char. 82: Ball) having rotational movement a lumen. (Fig. 3A-C, Char. 80: sealed chamber)
Govari further teaches that the ball is configured to move between at least a first position in which the first outlet tube is blocked, a second position in which the second outlet tube is blocked, and a thirst position in which neither of the outlet tubes are blocked. (Page 1, Par. [0005])
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combination of 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS SHEA BORSCH whose telephone number is (571)272-5681. The examiner can normally be reached Monday-Thursday 7:30AM-5:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on 5712724764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LINDA C DVORAK/Supervisory Patent Examiner, Art Unit 3794                                                                                                                                                                                                        



/N.S.B./Examiner, Art Unit 3794